Citation Nr: 1729170	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  11-21 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for seasonal allergic rhinitis.

2.  Entitlement to an initial compensable evaluation for hypertension.

3.  Entitlement to an initial rating in excess of 30 percent prior to December 10, 2015 and in excess of 50 percent thereafter for unspecified headaches. 

4.  Entitlement to service connection for a back disability, to include as secondary to service-connected fibromyalgia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1987 to September 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  During the course of the appeal, the claims file was transferred to the RO in Columbia, South Carolina.

In April 2015, the Veteran testified at a video conference hearing before the undersigned.

In August 2015, the Board remanded the case for additional evidentiary development.  The case has been returned to the Board for appellate review.

In a May 2011 VA rating decision, the RO assigned the service-connected unspecified headaches a 30 percent disability rating effective for the entire initial rating period from October 1, 2009.  Subsequently, in a February 2016 VA rating decision, the RO assigned the service-connected unspecified headaches a 50 percent disability rating effective from December 10, 2015.  Since the 30 and 50 percent disability ratings are not the maximum ratings available prior to December 10, 2015 or thereafter, the issue has been returned to the Board and listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).

Since the case was readjudicated by the RO in the February 2016 supplemental statement of the case, additional VA treatment records dated from October 2015 to September 2016 were obtained and associated with the record.  Since these records are not relevant to show any worsening of the service-connected disabilities on appeal since the last VA examinations in January 2016, a waiver of initial Agency of Original Jurisdiction (AOJ) review is not needed and the Board may proceed with the claims.

The RO has granted entitlement to service connection for a right wrist disability and for bilateral knee disabilities and those issues are no longer on appeal.

The issue of entitlement to service connection for a back disability, to include as secondary to service-connected fibromyalgia, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire initial rating period, the Veteran's service-connected seasonal allergic rhinitis has not been manifested by 50 percent obstruction of nasal passage on both sides, complete obstruction on one side, or polyps.

2.  For the entire initial rating period, the Veteran's service-connected hypertension has not been manifested by diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more with required continuous medication for control.

3.  Prior to December 10, 2015, the Veteran's service-connected unspecified headaches were not manifested by severe economic inadaptability.

4.  Since December 10, 2015, the Veteran's service-connected unspecified headaches is assigned at the maximum schedular rating and symptoms therefore are contemplated by the rating schedule.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable evaluation for seasonal allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.97, Diagnostic Code 6522 (2016).

2.  The criteria for entitlement to an initial compensable evaluation for hypertension have not been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code 7101 (2016).

3.  The criteria for entitlement to an initial rating in excess of 30 percent prior to December 10, 2015 and in excess of 50 percent thereafter for unspecified headaches have not been met.  38 U.S.C.A. §§ 1155,; 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code 8199-8100 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Initial Ratings

In a May 2017 written brief, the Veteran's representative asserted the Veteran maintains that her rhinitis, hypertension, and headaches have worsened to the extent that a compensable evaluation is warranted.

As service connection, an initial rating, and an effective date have been assigned for the issues of entitlement to higher initial ratings for seasonal allergic rhinitis, hypertension, and unspecified headaches, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

Neither the Veteran nor her representative have raised any issues with the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When entitlement to compensation has been established and a higher initial evaluation is at issue, such as for the service-connected seasonal allergic rhinitis, hypertension, and unspecified headaches in this case, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Seasonal Allergic Rhinitis

In the November 2009 VA rating decision, service connection for seasonal allergic rhinitis was granted because the disability was deemed to be directly related to her military service, to include treatment for upper respiratory infections and medication for allergies.  The Veteran was assigned a noncompensable (0 percent) evaluation for the entire appeal period effective from October 1, 2009 (date following release from active service).  See 38 C.F.R. § 4.97, Diagnostic Code 6522.

The Board considers whether an initial compensable evaluation for seasonal allergic rhinitis is warranted at any time since October 1, 2009.

Under Diagnostic Code 6522, a 10 percent evaluation is assigned for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, and a 30 percent evaluation, the maximum available, is assigned for allergic or vasomotor rhinitis with polyps.  A polyp is defined as "an abnormal protruding growth from a mucous membrane."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1514 (31st ed. 2007).

Review of private treatment records show the Veteran demonstrated swollen nasal membranes in January 2010, March 2010, and April 2010.  In March 2010, she reported worsened nasal symptoms in spite of medication compliance.  In September 2010 the Veteran exhibited boggy nasal turbinates and in May 2011 she was on medication for nasal congestion.  The Veteran reported having a postnasal drip in August 2011 and some nasal stuffiness in November 2011.  Thereafter, VA treatment records dated April 2014 and January 2015 noted there were no findings of nasal discharge or nasal passage blockage (stuffiness) and the Veteran showed normal nasal mucosa and her nasal turbinate was not swollen.

Most recently, at the January 2016 VA DBQ examination for sinusitis, rhinitis, and other conditions of the nose, throat, larynx, and pharynx, the Veteran did not demonstrate more than 50 percent obstruction of the nasal passage on both sides due to rhinitis, complete obstruction on one side due to rhinitis, or nasal polyps.

After a review of the pertinent evidence discussed above, the Board finds that for the entire initial rating period, the Veteran's service-connected seasonal allergic rhinitis has not been manifested by 50percent obstruction of nasal passage on both sides, complete obstruction on one side, or polyps.  As a result, an initial compensable evaluation is not warranted under Diagnostic Code 6522.

Next, the Board considers whether any other diagnostic codes relevant to the service-connected seasonal allergic rhinitis is applicable to warrant a compensable rating at any time during the appeal period.  But the evidence does not demonstrate the presence of bacterial rhinitis or granulomatous rhinitis.  See 38 C.F.R. § 4.97, Diagnostic Codes 6523-24 (2016).  A January 2015 VA treatment record documented her nasal septum as normal and the January 2016 VA DBQ examiner noted there were no findings of deviated nasal septum due to trauma.  See 38 C.F.R. § 4.97, Diagnostic Code 6502 (2016).

Furthermore, the evidence does not indicate the loss of part of the nose, sinusitis, laryngitis, laryngectomy, aphonia, stenosis of the larynx, injuries to the pharynx, as noted by the January 2016 VA DBQ examiner.  See 38 C.F.R. § 4.97, Diagnostic Codes 6504, 6510-21 (2016).  While an April 2010 private treatment record noted the Veteran had cobblestoned oropharynx, December 2011 and July 2013 private treatment records noted the Veteran's tonsils and pharynx were without exudates, erythema, and cobblestoning.  Additionally, a January 2015 VA treatment record noted the pharynx as normal and tonsils showed no abnormalities.

The Board has considered the Veteran's reported history of symptomatology related to the service-connected seasonal allergic rhinitis.  Specifically, at the April 2015 Board hearing she reported the condition worsening, an increase in the frequency of nasal cleaning, and sleeping with something to prevent nasal blockage.  She is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, the Veteran is not competent to identify specific level of her service-connected seasonal allergic rhinitis according to the appropriate Diagnostic Code and relevant rating criteria.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this case, such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective reported worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has considered the possibility of staged ratings and finds that the schedular rating for seasonal allergic rhinitis has been in effect for appropriate period on appeal.  Accordingly, staged ratings are inapplicable.  See Hart, 21 Vet. App. at 505.

Hypertension

In the November 2009 VA rating decision, service connection for hypertension was granted because the disability manifested during service.  The Veteran was assigned a noncompensable (0 percent) evaluation for the entire appeal period effective from October 1, 2009 (date following release from active service).  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  The Board considers whether an initial compensable evaluation for hypertension is warranted at any time since October 1, 2009.

Under Diagnostic Code 7101 for hypertensive vascular disease (hypertension and isolated systolic hypertension), a 10 percent disability rating is assigned for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; a history of diastolic pressure predominantly 100 or more with required continuous medication for control, a 20 percent disability rating is assigned for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, a 40 percent disability rating is warranted for diastolic pressure predominantly 120 or more, and a 60 percent disability rating, the maximum available, is assigned for diastolic pressure predominantly 130 or more.

Pursuant to private treatment sessions, the Veteran demonstrated the following systolic over diastolic pressure readings: 119 over 70 and 116 over 84 (January 2010), 127 over 83 and 148 over 91 (March 2010), 133 over 86 (April 2010), 120 over 83 (September 2011), 132 over 88 and 124 over 88 (February 2011), 132 over 90 (May 2011), 124 over 68 (November 2011), 120 over 74 (December 2011), 136 over 90 (March 2012), 132 over 82 (October 2012), 108 over 64 (December 2012), 132 over 80 (March 2013), and 120 over 70 (July 2013).

Pursuant to VA treatment records, the Veteran demonstrated the following systolic over diastolic pressure readings: 129 over 84 (January 2014), 158 over 111 (February 2014), 150 over 94 (March 2014), 128 over 91 (April 2014), 136 over 88 (May 2014), 145 over 95 (June 2014), 140 over 80 and 157 over 100 (October 2014), 139 over 88 (January 2015), 137 over 85, 137 over 100, 162 over 106 (February 2015), 155 over 100 (March 2015), 143 over 96 (May 2015), 140 over 80 and 127 over 81 (November 2015), and 139 over 87, 138 over 86, 136 over 80, and 136 over 84 (December 2015).

After a review of the pertinent evidence discussed above, the Board finds that for the entire initial rating period, the Veteran's service-connected hypertension has not been manifested by diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more with required continuous medication for control.  As a result, an initial compensable evaluation is not warranted under Diagnostic Code 7101.

While the Veteran demonstrated a single systolic pressure of 162 on February 26, 2015, that reading is not sufficient to show a predominance of systolic pressure of 160 at any time during the initial rating period.  Moreover, while the Veteran demonstrated diastolic pressures of 100 or more on February 19, 2014, October 29, 2014, February 26, 2015, and March 12, 2015, those readings are not sufficient to show a predominance of diastolic pressure of 100 or more as the majority of diastolic readings since October 2014 are under 100.  Moreover, at the January 2016 VA DBQ examination for hypertension, the VA examiner noted the Veteran's continuous medication for hypertension and blood pressure readings from December 2015, and concluded the Veteran does not have a history of a diastolic blood pressure elevation to predominantly 100 or more.

The Board has considered the Veteran's reported history of symptomatology related to the service-connected hypertension.  Specifically, at the April 2015 Board hearing she reported being on continuous medication for hypertension since separation from service, it has been harder to control her high blood pressure, and her systolic over diastolic pressure readings have been at least 160 over 100.  She is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno, 6 Vet. App. at 470.  In this case, the Veteran is not competent to identify specific level of her service-connected hypertension according to the appropriate Diagnostic Code and relevant rating criteria.  Kahana, 24 Vet. App. at 428.  In this case, such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective reported worsened symptomatology.  See Cartright, 2 Vet. App. at 25.

The Board has considered the possibility of staged ratings and finds that the noncompensable schedular rating for hypertension has been in effect for appropriate period on appeal.  Accordingly, staged ratings are inapplicable.  See Hart, 21 Vet. App. at 505.

Unspecified Headaches

In the November 2009 VA rating decision, service connection for unspecified headaches was granted because the disability manifested during service.  The Veteran was assigned a noncompensable (0 percent) evaluation for the entire initial appeal period effective from October 1, 2009 (date following release from active service).  See 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100.  In the May 2011 VA rating decision, a 30 percent disability rating was assigned for the entire initial appeal period effective from October 1, 2009.  Id.  In the February 2016 VA rating decision, a 50 percent disability rating was assigned effective from December 10, 2015.  Id.

The Board considers whether an initial rating in excess of 30 percent prior to December 10, 2015 and in excess of 50 percent thereafter for unspecified headaches is warranted.

Diagnostic Code 8100 provides the next-higher 50 percent disability rating, the maximum available, for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The rating criteria do not define "prostrating" as used in Diagnostic Code 8100.  By way of reference, the Board notes that according to WEBSTER'S NEW COLLEGE DICTIONARY 909 (3d ed. 2008), "prostrate" is defined as "physically or emotionally exhausted."  "Incapacitated" is listed as a synonym.  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

During the appeal period prior to December 10, 2015, review of private treatment records show the Veteran characterized the quality of her headache in January 2010 as throbbing with moderate severity and daily frequency.  In February 2011, she reported awakening almost daily with a headache.  In February 2011 and May 2011, she reported having a frontal headache without blurred or double vision.  An August 2011 record noted review of the Veteran's systems was "positive for feeling drained every day despite trying to exercise and awakening with a headache for 19 days in July."  In November 2011, the Veteran reported mild headaches in the morning that do not awaken her from sleep but are more aggravating in nature.  She also denied epistaxis and blurred or double vision with her headaches.  Subsequent VA treatment records dated from January 2014 to May 2015 show ongoing treatment for migraine headaches and her migraines were noted as stable in October 2014.

At the April 2015 Board hearing, the Veteran reported working around her headaches, the headaches last longer and come earlier in the day than when she separated from service, and engaging in continuous medication and relaxation techniques.  While the January 2016 VA examiner noted the Veteran is unable to work with a headache, the Veteran reported at the April 2015 Board hearing that she is employed by the federal government and accommodated with her own office to relieve the onset of headaches.

After review of the pertinent evidence of record prior to December 10, 2015, the Board finds that the Veteran's service-connected unspecified headaches were not manifested by severe economic inadaptability.  In light of her reported accommodations at work because of her headaches, the evidentiary record did not show this service-connected disorder more closely approximated severe effects on her ability to sustain employment.  As a result, the next-higher disability rating of 50 percent is not warranted at any time prior to December 10, 2015 under Diagnostic Code 8199-8100.

Next, with regard to the appeal period since December 10, 2015, the Veteran's service-connected unspecified headaches is assigned at 50 percent, the maximum available under Diagnostic Code 8100.  38 C.F.R. § 4.124a.  The rating schedule for migraines does not provide a basis for a higher schedular rating.  Id.

The Board has considered the Veteran's reported history of symptomatology related to the service-connected unspecified headaches.  She is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno, 6 Vet. App. at 470.  In this case, the Veteran is not competent to identify specific level of her service-connected unspecified headaches according to the appropriate Diagnostic Code and relevant rating criteria.  Kahana, 24 Vet. App. at 428.  In this case, such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative  Vet. App. at 25.

The Board has considered the possibility of staged ratings and finds that the schedular rating for unspecified headaches has been in effect for appropriate periods on appeal.  Accordingly, staged ratings are inapplicable.  See Hart, 21 Vet. App. at 505.

Finally, a total disability rating based on individual unemployability has not been raised or warranted because the Veteran does not contend, and the evidence does not show, that the service-connected disabilities on appeal renders her unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to an initial compensable evaluation for seasonal allergic rhinitis is denied.
Entitlement to an initial compensable evaluation for hypertension is denied.

Entitlement to an initial rating in excess of 30 percent prior to December 10, 2015 and in excess of 50 percent thereafter for unspecified headaches is denied. 


REMAND

A remand is needed to obtain an additional VA medical opinion for the issue of entitlement to service connection for a back disability, to include as secondary to service-connected fibromyalgia.  Pursuant to the August 2015 Board remand, the AOJ was instructed to schedule the Veteran for a VA examination to ascertain the nature and etiology of any back disability, to include on direct and secondary bases.  In response, the Veteran was afforded a VA examination and medical opinion in January 2016.  The January 2016 VA examiner rendered a diagnosis of lumbosacral strain and opined that the current disorder was less likely than not incurred in or caused by the claimed in-service injury.  Nevertheless, the rationale provided by the examiner did not consider the Veteran's competent lay evidence of pain since separation from service as reported by the Veteran during the appeal period.  Moreover, an opinion for secondary service connection was not provided.  When VA undertakes to provide a VA medical opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an additional medical opinion from a qualified clinician for the Veteran's back disorder.  If the examiner concludes that another examination is required, such should be provided.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination.

The VA examiner should provide opinions regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnoses of thoracic and lumbar spondylosis (rendered in December 2011 by private physician) and lumbosacral strain (rendered by January 2016 VA examiner) (even if since resolved), began in service, were caused by service, or are otherwise related to service, to include whether it is related to the in-service back injury in 1996, and to include consideration of the Veteran's reported symptoms of pain since separation from service.

If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's thoracic and lumbar spondylosis and lumbar strain was cause or aggravated by the Veteran's service-connected fibromyalgia.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered.

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


